39 F.3d 1191
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Darwynn Lemonte BARWICK, Plaintiff-Appellant,v.CITY OF AURORA, Animal Car Division, Defendant-Appellee.
No. 94-1359.
United States Court of Appeals, Tenth Circuit.
Nov. 4, 1994.

Before MOORE, ANDERSON, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Darwynn L. Barwick's motion to proceed on appeal without prepayment of costs or fees is denied.  The issues in this case are res judicata having been considered by this court in Barwick v. City of Aurora, No. 93-1140 (10th Cir.  Feb. 22, 1994), affirming the decision of the district court on the merits.  The district court's repeated refusal to revive the lawsuit below based upon motions filed under Fed.R.Civ.P. 60(b) are so clearly within the court's discretion under the circumstances of this case that an appeal therefrom is frivolous;  and, as we stated in our previous opinion, we will not entertain new arguments or attempts to introduce new evidence on appeal.  We conclude that this appeal is legally frivolous.  Accordingly, the appeal is DISMISSED.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470